DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
An amendment to the claims was filed on 2/14/2022.
Claims 1-15 and 17-20 are pending.
Claims 10-14 are withdrawn.
Claims 1-3, 9, and 15 are currently amended.
Claim 8 is previously presented.
Claims 4-7 and 17-20 are original.




Response to Arguments
Applicant’s arguments, filed 2/14/2022, have been considered but are not persuasive.
Rejections under 35 U.S.C. 102 and 35 U.S.C. 103
Regarding claims 1-9, 15, and 17-20, Applicant’s arguments have been considered but are moot in in view of the new grounds of rejection necessitated by the current amendments.


Claim Interpretation
In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility. See MPEP 2103(c).  

Intended Use / Intended Result
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” For method claims, limitations which merely express the intended result of a process step positively recited are accorded limited weight.
The following limitations include intended use limitations: 
Claim 2:
“wherein the set of services include services executed to perform functions including initiating a session, adding a transaction to a session, publishing of session and transaction data processing event data, subscribing to session and transaction data processing event data, sharing of content, requesting and receiving input, ending a transaction, and ending a session”
Claim 3:
“wherein the end-point applications include a self-service terminal (SST) application executing on a computing device that controls operation of an SST”
Claim 4:
“wherein the self-service terminal is an Automated Teller Machine (ATM)”
Claim 5:
“wherein the first end-point application is an application tailored to a first user-type and the second end-point application is tailored to a second user-type”

Nonfunctional Descriptive Material
Nonfunctional descriptive material is generally not given patentable weight. See MPEP 2111.05. Any difference related merely to the meaning and information conveyed through labels (i.e., the type of the item) which does not explicitly alter or impact the steps of the method is nonfunctional descriptive material and does not patentably distinguish the claimed invention from the prior art in terms of patentability. 
The following limitations include nonfunctional descriptive material: 
Claim 15:
at least one memory device storing instructions that when executed by the at least processor to perform data processing activities, the data processing activities comprising: providing… facilitating …;
The limitation does not establish a functional relationship between the activities and the processor.  An example of language which establishes a functional relationship is as follows:
at least one memory device storing instructions that when executed by the at least one processor causes the at least one processor to perform the activities of: providing … facilitating …



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites “executing a set of services on a server accessible via a network to end-point applications each performing at least one respective function including initiating, transacting, and ending collaboration sessions.”  It is unclear as to how many services the limitation requires.  It is also unclear whether “initiating, transacting, and ending collaboration sessions” is a single function or separate functions.  
For purposes of further examination, the claim is interpreted as requiring any number of services which includes initiating, transacting, and ending collaboration sessions.
Dependent claims 2-9 do not remedy the deficiency of base claim 1 and are rejected accordingly.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chapelle (US 2013/0212287 A1).

Regarding independent claim 1, Chapelle discloses a method comprising: 
executing a set of services on a server accessible via a network to end-point applications each performing at least one respective function including initiating, transacting, and ending collaboration sessions (see para. 0006, 0034-0036);
conducting a collaborative session on the server over the network between at least two end- point applications, the session initiated by a first end-point application and joined by a second end- point application, the first and second end-point applications subscribing to data processing events from the server that receives data processing event data published to the server by the first and second end-point applications and provides that data to other subscribing end-point applications (see para. 0034-0036); and

wherein at least two of the at least two end-point applications are utilized by the same user on two different computing devices (see para. 0034-0036).

Regarding independent claim 15, Chapelle discloses a system comprising: 
at least one network interface device (see para. 0008);
at least one processor (see para. 0008); and
at least one memory device storing instructions that when executed by the at least one processor to perform data processing activities (see para. 0008), the data processing activities comprising:
providing a set of services accessible via the at least one network interface device to end-point applications that enable transacting collaboration sessions including transmitting received and processed data to subscribing end-point applications (see para. 0006, 0034-0036);
facilitating a session via the services simultaneously between at least two end-point applications, the session initiated by a first end-point application under control of a first user and joined by a second end-point application under control of the first user (see para. 0006, 0034-0036); and
wherein the first and second end-point applications subscribe to data processing event output initiated by the end-point applications and performed by the services when AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 5Application Number: 15/251,634Dkt: 15-1684Filing Date: August 30, 2016executed by the at least one processor and to data published to the services by the first and second end-point applications (see para. 0006, 0034-0036); and 
wherein at least two of the at least two end-point applications are utilized by the same user on two different computing devices (see para. 0006, 0034-0036);

Regarding claims 2 and 17, Chapelle discloses wherein the set of services include services executed to perform functions including initiating a session, adding a transaction to a session, publishing of session and transaction data processing event data, subscribing to session and transaction data processing event data, sharing of content, requesting and receiving input, ending a transaction, and ending a session (see para. 0006, 0034-0036).

Regarding claim 3, Chapelle discloses wherein the end-point applications include a self-service terminal (SST) application executing on a computing device that controls operation of an SST (see para. 0051).

Regarding claim 5, Chapelle discloses wherein the first end-point application is an application tailored to a first user-type and the second end-point application is tailored to a second user-type (see para. 0051).

Regarding claim 6, Chapelle discloses wherein: the collaborative session is joined by a third end-point application, the third end-point application executes on a self-service terminal (SST) to control operation of the SST (see para. 0006, 0034-0036).

Regarding claim 7, Chapelle discloses receiving a request over the network from the first end-point application to provide an electronic form to the second end-point application; retrieving the electronic form from data storage; and transmitting the retrieved electronic form over the network to the second end-point application (see para. 0056, wherein the difference between a file and form is directed to nonfunctional descriptive material and intended use).

Regarding claim 8, Chapelle discloses receiving the electronic form populated with data over the network from the second end-point application (see para. 0056).

Regarding claim 18, Chapelle discloses wherein the end-point applications include: a self-service terminal (SST) application that executes on a computing device that controls operation of an SST; and a mobile device app (see para. 0051).

Regarding claim 19, Chapelle discloses wherein the mobile device app is a customer-tailored mobile device app that, when participating in a session to which the SST application is also connected, enables input of additional data to conduct transactions on the SST (see para. 0051, 0056).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chapelle in view of Chang (US 2014/0337213 A1, cited in prior Office Action). 

Regarding claims 4 and 20, Chapelle does not explicitly disclose wherein the self-service terminal is an Automated Teller Machine (ATM).
Chang discloses wherein a self-service terminal is an Automated Teller Machine (ATM) (see para. 0065-0069, 0076-0082).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the terminal of Chapelle to include an Automated Teller Machine (ATM).
One skilled in the art would have been motivated to make the modification to enable a customer to easily complete a procedure for financial transactions by requesting consultation with a bank teller at an ATM (see Chang, para. 0007).


Regarding claim 9, Chapelle does not explicitly disclose: processing the received electronic form populated with data to extract the data from the form; storing the data extracted from the form in a database.
Chang discloses processing a received electronic form populated with data to extract the data from the form; storing the data extracted from the form in a database (see para. 0098).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processing of Chapelle to include processing the received electronic form populated with data to extract the data from the form; storing the data extracted from the form in a database.
One skilled in the art would have been motivated to make the modification to enable online banking transactions (see Chang, para. 0098).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T WONG/Primary Examiner, Art Unit 3692